Exhibit 99.1 Response Biomedical Corp. Announces the Appointment of Dr. Barbara Kinnaird Ph.D. as Chief Executive Officer and Voting Results from its 2015 AGM VANCOUVER, British Columbia – May 19, 2015 – The Board of Directors of Response Biomedical Corp. (TSX: RBM, OTCQB: RPBIF) (“Response” or “the Company”), is pleased to announce the promotion of Dr. Barbara Kinnaird Ph.D. to the position of Chief Executive Officer effective immediately. The Board would like to thank Dr. Anthony (Tony) Holler for his service as Interim Chief Executive Officer since September 2014. “Since her promotion to Chief Operating Officer in September 2014, Dr. Kinnaird has successfully led Response through a series of strategic moves to position the Company for future growth exemplified by the recently announced 38% increase in revenue for the Company’s first fiscal quarter of 2015,” said Lewis Shuster, Chairman of Response. “Dr. Kinnaird has also successfully overseen key Company milestones in the past eight months including the signing of the $8.2 million Joinstar collaboration, the restructuring of our China based distribution network and the securing of government funding to support the development of a new sepsis biomarker.” Dr. Barbara Kinnaird has over 20 years of research and business experience primarily in the fields of point of care (POC) testing and in vitro diagnostics. Since joining Response Biomedical Corp. in August 2004, Dr. Kinnaird has held several key management positions including responsibilities for Product Development, Quality, Regulatory, Manufacturing and Sales. During Dr. Kinnaird’s tenure in these positions, she has improved the product design control, operational efficiencies, gross margins and sales. Additionally under her direction, the Company obtained regulatory approvals to support sales in several global jurisdictions such as China, Japan, United States and Canada. Dr. Kinnaird holds a Ph.D. in Microbiology and Immunology from the University of British Columbia at the B.C. Children’s Hospital in the Department of Pediatrics. She conducted her post-doctoral research at the Michael Smith Laboratories in genomics and gene expression profiling, in collaboration with the B.C. Genome Sciences Centre and consulted for the Proteomics division of Incyte Genomics Inc. Results of 2015 A nnual G eneral M eeting In accordance with the requirements of the Toronto Stock Exchange, Response announces the results of voting at its 2015 Annual General Meeting of Shareholders held earlier today. A total of 6,910,309 common shares were voted in connection with the meeting, representing approximately 70% of the issued and outstanding common shares of the Company. Shareholders voted as follows: 1. Election of Directors By resolution passed by show of hands, the number of directors of the Company was set at 6. By resolution passed by ballot vote, the following six nominees proposed by management were elected as directors of the Company to hold office until the next annual meeting of Shareholders or until their successors are elected or appointed: Nominee Votes For % Votes For Votes Withheld % Votes Withheld Dr. Anthony Holler, M.D. 99.98% 0.02% Dr. Joseph D. Keegan, Ph.D. 99.98% 0.02% Clinton H. Severson 99.99% 0.01% Lewis J. Shuster 100.00% 96 0.00% Dr. Peter A. Thompson, M.D. 99.99% 0.01% Dr. Jonathan J. Wang, Ph.D. 99.98% 0.02% 2. Appointment of Auditor By resolution passed by show of hands, PricewaterhouseCoopers LLP, Chartered Accountants, was appointed auditor of the Company for the ensuing year. About Response Biomedical Corp. Response develops, manufactures and markets rapid onsite diagnostic tests for use with its RAMP® platform for clinical, biodefense and environmental applications. RAMP® represents a unique paradigm in diagnostics that provides reliable, quality results in minutes. The RAMP® platform consists of a reader and single
